Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrea Pabst on March 22, 2021.
The application has been amended as follows: 

	In claim 1, line 6, after “receptor” and before “(DR5)”, -- 5 -- is added.
	In claim 7, line 2, before “dimer”, -- a -- is added.
	In claim 18, line 1, after “wherein”, “the” is replaced with --an--.
	Claim 8 is canceled.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Han et al. (Oncotarget, 7(14):18146-18158, 27 Feb. 2016) found that the sonic hedgehog signaling pathway, which has been shown to regulate nociceptive sensitization, activates pancreatic stellate cells, thereby increasing NGF (Abstract and p. 18147, col. 1, last paragraph). Even though Han et al. address pancreatic cancer pain, this reference does not teach or suggest treatment with a DR5 agonist to reduce pain or reduction of TGFβ.
	Meng et al. (Pancreatology, 13:201-206, 2013) teaches that “Acute pancreatitis is an inflammatory condition with a variable clinical course.  It has multiple etiologies…” (p. 201, col. 1). Also (p. 201, col. 2), “Abdominal pain is one of the most common symptoms as well as the most serious complaints from acute pancreatitis patients particularly for those with the severe type[9]. Pain alleviation is a vital step in the management of acute pancreatitis because it may e.g., p. 205, col. 2, fourth full paragraph). Meng et al. shows the state of the art for acute pancreatitis pain management.
	Hirsova et al. (Cell.  Mol.  Gastroenterol.  Hepatol. (1):17–27, 2015) discuss death receptor-mediated cell death and proinflammatory signaling in nonalcoholic steatohepatitis. The role of death receptor signaling is discussed in which it is stated that it may activate a proinflammatory response directly or indirectly through induction of apoptosis. This may occur by TRAIL activation (p. 21, col. 2, second paragraph). This suggests that inhibition of TRAIL activity would be desirable to reduce inflammation and shows at the time of the invention, the role of TRAIL in inflammation was complex.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646